Citation Nr: 0506946	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-00 784	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1 (the 4th and 5th 
lumbar vertebrae and the 1st sacral vertebra), effective 
between November 8, 1994 and March 1, 1998.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1, effective March 
2, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision which 
granted an increased rating for the service-connected low 
back disability to 20 percent, effective from November 8, 
1994.  The veteran appealed for a higher rating.  In December 
2000, the RO granted an increased 40 percent rating, 
effective from March 2, 1998.  The veteran continued to 
appeal for a higher rating.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to a rating in excess of 40 percent 
for degenerative disc disease at L4-L5 and L5-S1, effective 
March 2, 1998 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's degenerative disc disease at 
L4-L5 and L5-S1, between November 8, 1994 and March 2, 1998, 
was characterized by no more than moderate intervertebral 
disc syndrome and no more than moderate limitation of motion 
of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1, between 
November 8, 1994 and March 2, 1998, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a Diagnostic Codes 5292, 5293 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 1996 and December 2000 rating decisions, a December 
1997 statement of the case (SOC), and December 2000 and April 
2004 supplemental statements of the case (SSOC) that 
discussed the pertinent evidence and the laws and regulations 
related to the claim on appeal.  Moreover, these documents 
essentially notified him of the evidence needed by the 
veteran to prevail on his claim.

In addition, in a February 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service connected disability had 
increased in severity.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claims.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in February 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in March 1996.  Thereafter, The RO issued rating decisions in 
August 1996 and December 2000.  In February 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claim, after initial AOJ 
adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records and VA outpatient treatment 
and examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Therefore, the Board finds that 
any error in the timing of the veteran's notification of the 
VCAA constituted harmless error.  Additionally, the Board 
notes that the VCAA was enacted during the pendency of this 
claim and after the issuance of the August 1996 rating 
decision.  Therefore, it would have been impossible to 
provide the veteran with notice consistent with the VCAA 
prior to that rating decision.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).




II.  Factual Background

A May 1994 x-ray report of the veteran's lumbosacral spine 
shows mild degenerative changes of the lumbar spine with spur 
formation.  The intervertebral disc spaces were well 
preserved.  There were no signs of fracture or dislocation.

A November 1994 VA clinical entry shows the veteran 
complained of chronic lower back pain.  He stated that he had 
recurring low back pain since 1961 when he was in a car 
accident.  The pain was intermittent and rated as 4 out of 
10.  Pain was more often in the left lumbar area and had 
radiated to the left lower extremity.  On examination, the 
veteran ambulated independently.  Palpation revealed no 
tenderness to the lumbar area.  Forward trunk flexion was to 
one-half of the range with pain at the end of the range.  
Trunk extension was to three-quarters of the range.  Straight 
leg raising was negative bilaterally.  The veteran was 
recommended for physical therapy to improve his trunk flexion 
and reduce his pain.

In March 1996, the RO received the veteran's claim for an 
increased rating for his service-connected disability.

An April 1996 VA outpatient treatment report shows the 
veteran was diagnosed with degenerative joint disease.

In July 1996, the veteran underwent VA spine examination.  
The veteran complained of persistent pain from his back, 
radiating to his hips.  It was worse on the left, down his 
legs, and had worsened in the previous several years.  Two 
years ago, the veteran was bitten by a pit bull with local 
problem to his left leg and insisted that his gait had 
deteriorated as his back hurt more.  Motor examination 
revealed good strength of the upper extremities and right 
lower extremity with some mild weakness of the left anterior 
tibialis on the left.  He had some muscle atrophy from the 
dog bite on the left unrelated to his service-connected 
disability.  He had a positive straight leg raising test on 
the left only at 35 degrees.  It was negative on the right.  
Reflexes were 1+ in the upper extremities, trace patellars, 
absent Achilles.  Plantars were flexor.  Sensory examination 
revealed a left L5 diminution to perception of pin touch.  
The veteran's gait was antalgic.  He had difficulty walking 
on his left leg, heels, and toes and performing tandem.  The 
impression was left L5 radiculopathy secondary to traumatic 
disease sustained in a motor vehicle accident in 1961 with 
residual motor weakness, sensory loss, and mechanical 
findings suggestive of L5 root disease.

Also in July 1996, the veteran underwent VA general physical 
examination.  The veteran complained of pain in the lower 
back on a cross fashion but mostly over the left side with 
radiation to the posterior aspect of the left leg.  Pain was 
worse when he sat for a long period or when he walked, 
because of the pain in his left leg.  The veteran was also a 
diabetic, on insulin but not well controlled.  On 
examination, when the veteran laid down on the table in the 
supine position, he was able to do straight leg raising in a 
fairly well manner.  He could flex the knees and flex and 
extend the ankles without complaints.  The hip flexion in 
both legs was from 0 to 110 degrees.

In the standing position, the veteran could bend forward to 
75 degrees.  Extension backward was up to 30 degrees.  The 
rotation of the lumbar spine was 35 degrees to the right and 
the left.  The lateral flexion of the lumbar spine on the 
left side was 35 degrees and on the right side was 40 
degrees.  He could do a squat, and the Romberg maneuver was 
negative.  Examination of the lower back failed to reveal any 
objective pathology.  There was no scoliosis, no soft tissue 
swelling or muscle spasticity.  The veteran complained of 
pain at the level of L5-S1 with mostly a left sided radiation 
and down the posterior aspect of the left leg.  The diagnosis 
was post-traumatic arthritis of the lumbar spine.

An August 1996 report of a computed tomography (CT) scan of 
the lumbar spine shows there was significant canal stenosis 
due to hypertrophic facet joint and disc bulge at the L2-L3 
and L4-L5.  There was mild canal stenosis at the L3-L4 and 
L5-S1.  There was calcified central disc herniation at the 
L5-S1.  There was mild degenerative change of the fact joints 
of L5-S1 bilaterally.

August 1996 x-rays of the veteran's lumbar spine showed 
degenerative disc disease at L4-L5 and L5-S1, with possible 
left remal calculus.

In an August 1996 rating decision, the RO increased the 
veteran's disability rating to 20 percent, effective November 
8, 1994, the date of his earliest newly added medical 
evidence.


III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that during the pendency of the veteran's 
appeal, in September 2002 and September 2003, the regulations 
governing the disability ratings of back and spine diseases 
were amended.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to veteran will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  38 
C.F.R. § 19.5 (2004) (Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA).

While the regulations were amended during the pendency of the 
veteran's appeal, the Board notes that the claim adjudicated 
herein is limited to determining the veteran's level of 
disability between the dates of November 8, 1994 to March 1, 
1998.  As stated above, the retroactive effect of a change in 
law can be no earlier than the effective date of that change.  
Therefore, the regulation amendments effective in September 
2002 and September 2003 do not apply to this particular 
claim.  The Board notes that the regulations remained 
unamended during the time period specified for this claim.

In August 1996, the veteran was rated 20 percent disabled 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1996).  Under Diagnostic Code 5293, intervertebral disc 
syndrome was rated 0 percent disabled when postoperative, 
cured; 10 percent disabled when mild; 20 percent disabled 
when moderate, recurring attacks; 40 percent disabled when 
severe, recurring attacks, with intermittent relief; and 60 
percent disabled when pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Id.

The record reflects that the veteran's service-connected low 
back disability encompasses degenerative disc disease.  The 
primary impairment from the condition involves pain and 
limitation of motion of the low back.  The neurological 
symptoms have primarily been mild, but at no time more than 
moderate.  VA examination in 1996 showed that the veteran had 
some mild weakness of the left anterior tibialis.  He had a 
positive straight leg raising test on the left only at 35 
degrees and sensory examination revealed a left L5 diminution 
to perception of pin touch.  These neurological findings do 
not indicate severe intervertebral disc syndrome with 
recurring attacks with intermittent relief (the criteria for 
a 40 percent rating).  Therefore, a higher 40 percent 
disability rating is not warranted under Diagnostic Code 
5293.

In an effort to afford the veteran the highest possible 
disability rating, the Board has examined all other 
potentially applicable Diagnostic Codes.  The veteran has 
never been diagnosed with fracture of the vertebra or 
ankylosis of any part of his spine, nor was he shown to have 
any limitation of motion of his dorsal or cervical spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291 
(1996) are not for application.

Under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1996), limitation of motion of the lumbar spine warrants a 
10 percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 40 percent disability 
rating when severe.  The veteran's November 1994 VA record 
appears to show that the veteran could flex his lumbar spine 
to one-half the normal range of motion.  It also appears that 
he could extend his lumbar spine to three-quarters of the 
normal range of motion.  While this certainly shows the 
veteran's disability limited his motion, this range is not so 
limited that it could be described as severe, rather than 
moderate.  When examined by VA in July 1996, his range of 
motion had improved.  He was able to flex forward to 75 
degrees, extend backward to 30 degrees, rotate right and left 
to 35 degrees, and could laterally flex on the left to 35 
degrees and on the right to 40 degrees.  While these findings 
show that the veteran had some limitation of motion of lumbar 
spine, his limitation cannot be considered no more than 
moderately disabling (the criteria for a 20 percent rating).  
The Board notes that the veteran asserted in 1996 that he has 
persistent pain in the back.  Even taking into consideration 
the veteran's claim of persistent pain, there is no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a finding that the 
veteran had severe limitation of motion (the criteria for a 
40 percent rating).  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected back disorder can also be 
evaluated under Code 5295, lumbosacral strain.  Lumbosacral 
strain is rated 20 percent disabling when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

Although the veteran was found to have an antalgic gait on VA 
examination in July 1996, there was no evidence of any 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in the standing position, or 
loss of lateral spine motion.  Thus, the evidence supports no 
more than a 20 percent rating under Code 5295.  Signs of 
severe lumbosacral strain, as required for a higher 40 
percent rating, are not evident.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
for the veteran's degenerative disc disease at L4-L5 and L5-
S1, from November 8, 1994 to March 1, 1998, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease at L4-L5 and L5-S1, effective between November 8, 
1994 and March 1, 1998, is denied.


REMAND

The veteran is appealing for an increased disability rating 
for his degenerative disc disease, above 40 percent, for the 
time period since March 2, 1998.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  The transcript 
indicates that the veteran received all of his medical 
treatment at the VA Medical Center in Miami, Florida.  He 
stated that he saw the doctor approximately every three to 
six months.  He indicated that he last saw his doctor for his 
back disability two months prior to the hearing and would 
again see him one month after the hearing.  The evidence 
associated with the veteran's claims file includes VA 
outpatient records dated only through November 2003.  
Therefore, the claim for an increased rating for the time 
period beginning March 2, 1998 must be remanded to obtain 
these records.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Take appropriate steps to obtain medical 
records pertaining to the veteran's treatment for 
degenerative disc disease from the Miami, Florida 
VA Medical Center, since November 2003 to the 
present.

2.  The RO should undertake any further 
development deemed necessary, to include 
scheduling the veteran for a VA examination, if 
the evidence added to the veteran's claims file 
shows there is a need for one.  After the 
foregoing, the RO should review the veteran's 
claim.  If the determination is adverse to the 
veteran, he and his representative should be 
issued a Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 (2004).  
Thereafter, the veteran and his representative 
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OBSORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


